internal_revenue_service appeals_office department of the treasury person to contact kkk employee id number keek tel fax refer reply to eke in re ‘tax period s ended ein certified mail uil date jun number release date _ dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated is hereby revoked and you are no longer exempt under sec_501 a of the code effective our adverse determination was made for the following reasons your organization fails to meet the requirements for exemption under sec_501 sec_501 as amended by the tax reform act of provides for the exemptiot-of c ubs organized and operated for pleasure rés-eater a other -- non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law states that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public as a result of a recent audit of your organization's activities and form_990 it was determined that your organization has exceeded the safe_harbor limitations on non- member income as outlined in public law further an analysis of all facts and circumstances surrounding your organization’s operations revealed that the extent of nonmember use of your facility established a nonexempt purpose you are required to file converted forms for any years which are still open under the statute_of_limitations beginning with the year ending you should file any returns due for these years with the internal_revenue_service tege eo commerce st mc dal mandatory review dallas tx forms for tax periods beginning on and after should be filed with the department of the treasury internal_revenue_service center as applicable for form you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the nearest taxpayer_advocate office by calling or writing to local taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours s appeals team manager cc kekk yo internal_revenue_service oct pae tax_year s ended org address department of the treasury manows road 2nd floor newark de taxpayer_identification_number form person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an intemal revenue service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference contact you for your convenience an envelope is enclosed we will forward your writen statement of protest to the appeals_office and they will if you and appeals do not agree on some or alll of the issues after your appeals_conference or if you do not request cn arneale conference you may file suit in united_states tax_court the inited states court of federal claims or united_states district_court after salting procedural and jursciconal requrements as descbed in pubioaton letter rev you may also request that we refer this matter organization appeal procedures advice no further administrative appeal is available to you within the irs on the issue that was the subject of the for unagreed issues fa determination_letter is issued to you based on technical as explained in publication exempt for technical_advice our findings please sign and retum the enclosed form_6018 consent to proposed adverse action we if you accept will then send you a final letter revoking your exempt status ifwe do not hear from you within days from the date of this letfer we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you wil be required these retums with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file retums for later tax years with the appropriate service_center indicated in the instructions for those retums to file federal_income_tax retums for the tax period s shown above file _ you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call tolhree and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely enclosures publication publication form_6018 report of examination sunita lough director eo examinations letter rev form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number ein year period ended 20xx12 issue legend org organization name xx date co-1 co-2 companies issue whether the org will continue to qualify as an exempt social_club under sec_501 c of the code facts the org org was granted exemption as a social_club exempt from federal_income_tax under intemal revenue code sec_501 c pursuant to a ruling issued in june 19xx its purposes as stated in its articles of incorporation are promote the social endeavors of its members org's by-laws stated purposes are the maintenance of a suitable club house and other buildings the ownership and maintenance of a golf course the promotion of the sport of golf and other sports generally and the social enjoyment of its members org's principal activity is providing facilities and services for the pleasure and recreation of its members and their guests they operate a restaurant and bar and maintain a golf club pool and tennis courts on the grounds org allows nonmembers to attend their dub's facilities and participate in club events ee income of gross_receipts year period ended december 20xx december 20xx december 20xx re investment_income nonmember income of gross_receipts from nonmember use __ from investment during the examination it was determined that org did not fully comply with the record-keeping requirements of revproc_71_17 1971_1_cb_683 however org receives income from outside its membership based on examination of org's form_990 retum for the period ending december 20xx 20xx and 20xx and review of their books_and_records the percent of gross_receipts from nonmember use of facilities exceeded for the 20xx12 year of the exam as well as for the prior and subsequent years while investment_income was less than for all years these receipts are noted in the following chart there was also evidence that the organization advertises org's banquet facilities on the intemet and in the yellow pages they advertise that they have banquet facilities for all special events such as weddings corporate meetings functions parties graduations reunions anniversaries bar bat mitzvahs with accommodations up to organizations exempt from federal taxes as described in sec_501 include clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page law form 886-a rev date name of taxpayer org tax identification_number ein explanations of items year period ended 20xx12 issue schedule number or exhibit such purposes and no part of the net eamings of which inures to the benefit of any private shareholder sec_1 cx7 of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 reads in part as follows the exemption provided by sec_501 for organizations described in sec_501 c applies a only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net eamings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a dub otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities aclub which engages in business such as making its social and recreational facilities available to b the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima fade evidence that org is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption within thi sec_35 percent amount not more than percent of the gross_receipts should be derived thus a social_club may receive investment_income up to the full percent of its gross_receipts if b no income is received from non-members' use of club facilities a from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1971_1_cb_683 prior to its amendment in sec_501 c required that social clubs be operated exclusively for pleasure recreation and other non-profitable purposes public law amended the exclusive provision to read substantially’ in order to allow a sec_501 c organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state d this standard it does not necessarily establish that there is a nonexempt purpose a conclusion that there is a nonexempt purpose will be based on all the facts and circumstances including but not limited to the gross_receipts factor c such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula the senate report also indicates that even though gross_receipts from the general_public exceed in addition the committee reports state that where a club receives unusual amounts of income publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev jamuary explanations of items name of taxpayer org tax identification_number ein year period ended - 20xx12 issue schedule number or exhibit revrul_58_589 sets forth the criteria for exemption under sec_501 of the code and provides that a club must have an established membership of individuals personal contacts and fellowship it also provides that while the regulations indicate that a club may lose its exemption if its facilities available to the general_public this does not mean that any dealings with nonmembers will automatically cause a club to lose its exemption a club may receive some income from the general_public that is persons other than members and their bona_fide guests or permit the general_public to participate in its affairs provided that such participation is incidental to and in furtherance of org's exempt purposes such dealings with the general_public and the receipt of income therefrom does not indicate the existence of a club purpose to make a profit and the income does not inure to club members it makes revrul_60_324 provides that a social_club that made its social facilities available to the general_public through its member-sponsorship arrangement can not be treated as being operated exclusively for pleasure recreation or other nonprofitable purposes and org no longer qualified for exemption under cx7 of the code revrul_66_149 provides that a social_club is not exempt from federal_income_tax as an a organization described in sec_501 c of the code if it regularly derives a substantial part of from non-member sources such as for example dividends and interest on investments its income sets forth guidelines for determining the effect of gross_receipts derived from revrul_68_119 provides that a club will not necessarily lose its exemption if it derives income from transactions with other than bona_fide members and their guests or if the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members if a dub exceeds the test then it will maintain its exempt status only if it can show through facts and circumstances that substantially_all of its activities are for pleasure recreation and other nonprofitable purposes the following are important facts and circumstances to take into account to determine whether a club may maintain its exemption under sec_501 revproc_71_17 nonmember-use-of a social-club's facilities on exemption under intemal revenue code sec_501 c and recordkeeping requirements failure to maintain such records or make them available to the service for examination will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure frequency of use of org facilities or services by nonmembers an unusual or single event that is nonrecurring on a year to year basis that generates all the nonmember income is viewed more favorably than nonmember income arising from frequent use by nonmembers record of nonmember use over a period of years a high percentage in one year by the actual percentage of nonmember receipts and or investment_income publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page e form 886-a rev date explanations of items name of taxpayer org nonmembers with the other years being within permitted levels is viewed more favorably than a consistent pattern of exceeding the limits even by relatively small amounts see s rept 2d sass c b big_number tax identification_number ein year period ended 20xx12 issue schedule number or exhibit e purposes for which the dub's facilities were made available to nonmembers whether the nonmember income generates net profits for the organization profits derived e from nonmembers unless set_aside subsidize org's activities for members and result in inurement within the meaning of sec_501 taxpayer's position org does not agree to a proposed revocation of their tax exempt status as described in sec_501 org states that the past and current economic conditions resulting in a decline in membership is the mitigating factor that prompted the need for additional nonmember receipts to operate org during these periods government's position an organization exempt from federal income taxes as described in sec_501 c must meet the gross_receipts_test in order to maintain its exemption in order to meet the gross_receipts_test an organization can receive up to thirty-five percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status within thi sec_35 amount not more than fifteen percent of the gross_receipts should be derived from the use of a social club's facilities or services by non-members the org has exceeded the gross_receipts standard for nonmember income on a continuous basis for at least three years the nonmember receipts are earned throughout the year there was no one single or unusual event that caused org to exceed the threshold a based on the large percentages of gross nonmember income to total gross_receipts of the dub ie and as noted in the above table which exceeds the limitation of as set forth by sec_501 for each of these years and the fact that it advertises the use of its facilities to the public it is the government's position that org is no longer operated exclusively for the pleasure and recreation of its members and is not exempt under sec_501 the sec_501 tax exempt status of org should be revoked since the nonmember income received by org exceeded of org's total gross_receipts for the years under examination further it advertises the use of their facilities to the general_public reflecting evidence that org is engaged ina business and is not being operated exclusively for pleasure recreation or social purposes the org no longer meets the requirements to qualify as exempt from federal_income_tax under sec_501 as described in sec_501 c therefore your exempt status under c of the intemal revenue code will be revoked effective january 20xx publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page conclusion form 886-a rev date name of taxpayer org tax identification_number ein explanations of items year period ended 20xx12 issue schedule number or exhibit as a taxable entity the organization is required to file form_1120 u s_corporation income_tax retum for the periods open under statute under g these periods include the years ending december 20xx and subsequent tax years additionally the organization is reminded of the provisions of sec_277 concerning membership organizations which are not exempt_organizations alternative issue if the org continues to qual'fy as an exempt social_club under sec_501 of the code what is its unrelated_business_taxable_income facts as a result of the examination of form 990-t and the books_and_records for the period ended 20xx12 it was concluded that org's traditional nonmember income sources resulted in operating losses from bar restaurant greens and golf cart rentals activities forms 990-t for prior and subsequent years also showed operating losses for the same traditional nonmember activities law during the examination it was disclosed that org had non-traditional unrelated_business_income for the 20xx12 year of the exam as well as for prior and subsequent years the non-traditional unrelated_business_income was in the form of advertising and acknowledgement income received from local businesses and vendors for org's annual member-guest golf outing the non-traditional unrelated_business_income was less than for all years in examining expense records for 20xx it was disclosed that org made a contribution to the co-1 an apparent charitable 501_c_3_organization sales journal entries confirmed that account co-2 was funded by member dues billings the amount of the contribution for 20xx was shown on form 990-t schedule g as a set-aside deduction and expense to reduce org's reported investment_income a similar set-aside deduction was shown on forms 990-t for 20xx an 20xx the revenue_ruling holds that an exempt social_club in determining its unrelated_business_income may not deduct from its net_investment_income losses_incurred on sales of food and beverages to nonmembers under these facts the ruling's rationale is that org's policy of continually setting prices on sales to nonmembers at levels insufficient to cover costs demonstrates that its conduct of the bar and restaurant activity with nonmembers is not profit motivated the ruling concludes that absent such a profit_motive no trade_or_business exists so that such expenses in excess of gross_income are not trade or revrul_81_69 1981_1_cb_351 is a guide in determining proper unrelated_business_income_tax liability for exempt social clubs the ruling involved a social_club that had unrelated_business_income from investments it also sold food and beverages to nonmembers at prices insufficient to recover the costs of such sales such sales resulted in losses for several years and there was every indication that they would continue to result only in losses for org publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx12 issue schedule number or exhibit business_expenses deductible under sec_162 and are not available to offset investment_income otherwise taxable under sec_512 all gross_income excluding exempt_function_income less deductions allowed by chapter of the code which are directly connected with the in general unrelated_business_taxable_income under sec_512 a is calculated in the following manner e e production of gross_income e e computed with the following modifications net operating losses-1rc b charitable contributions- sec_512 b 6x11 standard deduction- sec_512 b exempt_function_income includes amounts derived from dues fees charges or similar amounts of gross_income from members and set-aside income set-aside income is income which would otherwise be taxable under sec_512 a that is set_aside for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals taxpayer's position set-aside income may be temporarily invested or accumulated as long as the amount and duration are not unreasonable provided that it is earmarked or placed in a separate_account sec_1_6664-4 of the regulations states in general to mean -no penalty may be imposed under sec_6662 with respect to any portion of an underpayment upon a showing by the taxpayer that there was reasonable_cause for and the taxpayer acted in good_faith with respect to such portion org agrees that the income from advertising at its annual member-guest golf outing is a source of non- traditional unrelated_business_income and subject_to unrelated_business_income_tax in addition org agrees that contributions to the co-2 is not income that would otherwise be taxable under sec_512 ax3 and is not qualified set_aside income lf org remains tax-exempt under c of the code it will be liable for unrelated_business_income_tax as shown in the attached report of examination form_4549 org's unrelated_business_income shall be limited to its net_investment_income and its net non-traditional nonmember income and there is no qualified set-side the net operating losses from the sales to nonmembers will be limited in accordance to revrul_81_69 org's food and beverage greens and carts activities applicable to nonmembers has failed publish no irs gov department of the treasury-internal revenue service government's position form 886-a catalog number 20810w page form 886-a rev date name of taxpayer org tax identification_number ein explanations of items year period ended 20xx12 issue schedule number or exhibit to show profits for the past two or three years accordingly it is concluded that the nonmember sales activity may or may not constitute a trade_or_business for which expenses would be deductible under sec_162 of the internal_revenue_code thus the net operational losses for the periods ending december 20xx and december 20xx have been thereby limited to the net receipts from these activities therefore the net losses sustained from org's nonmember sales may not be used to offset investment_income or other traditional net unrelated_trade_or_business sources for the purpose of computing org's unrelated_business_income_tax liability the accuracy related penalty imposed under sec_6662 will be assessed because there was no evidence of a reasonable_cause related to the non-reporting of taxable non-traditional advertising income for the computation of unrelated_business_income_tax under sec_511 of the code conclusion your organization is advised to monitor your level of non-member receipts to insure that you are in compliance with public law organizations exempt under sec_501 may lose their exempt status if they receive gross_receipts from non-member sources defined as income from passive sources and gross_receipts from non-member use of facilities or the sale_of_goods to non-members in excess of of total receipts also within thi sec_35 limit no more than of gross_receipts may be derived from non-member use of org facilities during our examination of your form_990 we noted that you did not comply with the record keeping requirements of revproc_71_17 1971_1_cb_683 this revenue_procedure provides that a social_club must maintain specific records as to the use of its facilities in order to substantiate a hostiguest relationship for determining member versus non-member usage failure to maintain such records may result in all income derived from the use of your facilities being presumed to be unrelated business _ income to avoid such a presumption you should take appropriate steps to insure that you comply with this revenue_procedure in the future sec_512 of the internal_revenue_code_of_1986 requires a social dub exempt under sec_501 to include all gross_income including reciprocal income other than exempt_function_income as unrelated_business_income exempt_function_income is defined as gross_income derived from members and includes such items as dues assessments fees or similar amounts paid_by members their dependents or bona_fide guests for the provision of goods facilities or services which are in furtherance of the exempt purposes of the dub please insure that for all future returns unrelated_business_income is properly reflected on form 990-t sec_512 of the internal_revenue_code_of_1986 provides that where an organization uses its facilities or personnel for both exempt and non-exempt purposes expenses must be allocated on a reasonable basis in addition an organization is required to maintain appropriate documentation to substantiate the reasonableness of the allocations made in the future please insure that appropriate documentation is maintained for any allocated expenses our examination of your nonmember income revealed that that there is doubt whether your banquet bar and restaurant activities greens activity and golf cart activity are engaged for a profit_motive we have publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx12 issue schedule number or exhibit restricted excess expenses from such activities the net operational losses for the periods ending december 20xx and december 20xx have been thereby limited to the net receipts from these activities your club's food and beverage greens and carts activities applicable to nonmembers has failed to show profits for the past two or three years accordingly it is concluded that your nonmember sales activity may or may not constitute a trade_or_business for which expenses would be deductible under sec_162 of the internal_revenue_code ‘ thus in the future the net losses sustained from your nonmember sales may not be used to offset your investment_income or other traditional net unrelated_trade_or_business sources for the purpose of computing your unrelated_business_taxable_income tax_liability for future filings of form 990-t please file these returns in accordance to revrul_81_69 and within the guidelines of sec_1_183-2 of the income_tax regulations which determines when an activity is not profit motivated generally if an organization has incurred losses in at least out of previous years this is an indicator that the activity lacks a profit_motive publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
